Citation Nr: 0332108	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  03-29 468	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a July 1983 
decision of the Board that found that the veteran's death was 
due to his own willful misconduct.  

(The issue of entitlement to an effective date prior to 
August 14, 2001, for the award of dependency and indemnity 
compensation benefits will be addressed in a separate 
decision of the Board under docket number 02-10 124).  


REPRESENTATION

Moving party represented by:  John E. Howell, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
November 1981.  He died in November 1981.  The appellant is 
his surviving spouse.  

This matter comes before the Board from a September 1997 
motion from the moving party for revision or reversal, of a 
July 1983 Board decision that found that the veteran's death 
was due to his own willful misconduct, on the grounds of 
clear and unmistakable error.  


FINDINGS OF FACT

1.  In a decision issued on July 8, 1983, the Board found 
that the veteran's death in service was due to his own 
willful misconduct.  

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on July 8, 1983, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The July 1983 decision of the Board finding that veteran's 
death was due to his own willful misconduct did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).  The 
decision at issue here was issued in 1983; hence, these 
provisions are inapplicable.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2003).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2003).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)), for CUE to exist:  

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied, (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

At the time of the July 1983 Board decision that found that 
the veteran's death was due to his own willful misconduct, 
the governing laws and regulations provided service 
connection may be granted for the cause of a veteran's death 
if a disability that was incurred on or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C. § 410; 38 C.F.R. § 3.312 (1983).  An 
injury or disease incurred during service was generally 
regarded to be in the line of duty unless it was the result 
of the veteran's own willful misconduct.  38 U.S.C. § 105 
(1983).  Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  A service department finding that injury, 
disease or death was not due to misconduct will be binding on 
the Veterans Administration unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the Veterans Administration.  Willful 
misconduct involves deliberate or intentional wrongdoing with 
knowledge of, or wanton and reckless disregard of, its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n) (1983).  

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  A 
September 1997 Motion for Reconsideration was accepted as the 
motion.  The motion identified the moving party's name and 
the claim number.  The decision in which it is asserted that 
there is clear and unmistakable error has been identified, 
i.e., the July 1983 Board decision that found that the 
veteran's death was due to his own willful misconduct.  The 
motion also clearly alleges facts about the circumstances of 
the veteran's death in service.  See 38 C.F.R. § 20.1404.  

A review of the evidence which was of record at the time of 
the July 1983 Board decision reflects that the veteran died 
of asphyxiation while serving on board the USS Moinester.  He 
was found hanging from a rope around his neck with his penis 
hanging out of his unzipped pants.  The report of 
investigation regarding the veteran's death found that he 
accidentally hung himself while masturbating.  The 
investigation did not reveal any evidence of foul play and 
laboratory tests did not show the presence of alcohol or 
drugs in his system.  X-ray reports did not show any 
abnormalities.  It was established that the veteran was in 
possession of an article written by Richard Milner entitled 
"Death by Orgasm."  In the article, Mr. Milner described 
the act of tying a rope around one's neck to lessen the blood 
flow to the brain in order to heighten a sexual experience.  
The article, however, noted that this method of masturbation 
was "neither healthy nor harmless."  It was stated that 
more than 1,000 young men died every year in this manner.  
Based on the "external circumstances, position of the body, 
and the presence of pornographic material at the scene" it 
was concluded that the veteran's death was "suggestive of 
adolescent sex hanging."  

In its July 8, 1983 decision, the Board concluded that the 
veteran's death resulted from his own willful misconduct 
because the practice in which he was engaged on the ship at 
the time of his death constituted conscious wrongdoing.  The 
Board noted that the danger of masturbating in this manner 
had been clearly spelled out in the magazine article which 
the veteran had read.  The Board reasoned that consequently, 
his participation in the act involved wanton and reckless 
disregard for the probable consequences and constituted 
willful misconduct.  It was further held that, since the 
veteran's misconduct was the proximate cause of his death, 
his death was not in the line of duty.  

The appellant and her attorney have argued that a finding of 
CUE in the Board's July 8, 1983 decision should be made 
because the Board erred in finding that the veteran's actions 
constituted willful misconduct.  They have asserted that 
although auto-erotic stimulation may be quite dangerous, it 
was practiced widely by a great number of people.  It was 
further contended that there was no proof that the veteran 
had read the article that was present at the scene of his 
death or that he knew of the danger of his actions; and it 
was possible that an unexpected movement of the ship caused 
the veteran to lose his footing.  It was asserted that 
masturbation was not a prosecutable offense, and the veteran 
was essentially a victim that was "'forced into abnormal 
behavior by the same forces that drive a normal man into 
normal sexual activity.'"  Consequently, it is argued, the 
veteran's act of masturbating did not involve conscious 
wrongdoing because he was unable to resist the impulse.  
Finally, it is promoted that since the Navy did not make a 
finding that the veteran's death was due to willful 
misconduct, it was error for the Board to make that finding 
on its own.  

However, after consideration of these arguments in connection 
with the record as it existed at the time of the July 1983 
decision, the Board concludes that the correct law and facts 
were before the Board in July 1983, and that the decision was 
supported by the record in existence at that time.  The 
Board's decision outlined and correctly applied all the 
relevant laws and regulations in existence at the time of the 
July 1983 decision.  In summary, the Board's analysis 
reflects that the laws and regulations provided that service 
connection could not be granted for an injury or disease that 
resulted from the veteran's willful misconduct.  Willful 
misconduct was defined as conscious wrongdoing or deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its consequences.  The decision also 
outlined relevant evidence which showed that the veteran died 
of asphyxiation while masturbating.  Based on this evidence, 
the Board concluded that the veteran's actions involved 
wanton and reckless disregard for the probable consequences 
of his actions because he knew of the danger involved in the 
practice since it was outlined in the magazine article that 
was at the scene.  This conclusion was supported by the 
evidence then of record and does not amount to legal error.  
As such, there has been no demonstration of clear and 
unmistakable error in the decision that found that the 
veteran's death was due to his own willful misconduct.  

As discussed above, a disagreement as to how information was 
weighed and evaluated does not constitute CUE.  See Luallen, 
supra; 38 C.F.R. § 20.1403(d).  It is mere speculation on the 
part of the appellant and her attorney to suggest that the 
veteran did not read the material that was found at the scene 
of his death or that he accidentally lost his footing due to 
a sudden movement of the ship.  Additionally, the regulation 
provided that VA was bound by a service department finding of 
line of duty; however, the Navy did not make any finding in 
this regard.  Hence, it was VA's responsibility to apply the 
facts to the pertinent laws and regulations.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's July 8, 1983 Board decision 
that found that the veteran's death was due to his own 
willful misconduct.  Accordingly, the appellant's motion for 
revision of that decision must be denied.  


ORDER

The motion for revision of a July 1983 Board decision that 
found that the veteran's death was due to his own willful 
misconduct, on the basis of clear and unmistakable error, is 
denied.  



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



